t c summary opinion united_states tax_court kimberly g zelasko petitioner and michael e zelasko intervenor v commissioner of internal revenue respondent docket no 22893-12s filed date leonard w stauffenger for petitioner david v difiore for intervenor katherine lee kosar for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal continued the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case on date the internal_revenue_service irs office of appeals appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6330 and your request for relief from joint_and_several_liability under sec_6015 the appeals_office determined that it was appropriate to proceed with a proposed levy action to collect tax due from petitioner for the taxable_year and petitioner was not eligible for relief from joint_and_several_liability under sec_6015 for that year on date petitioner filed with the court a petition challenging so much of the notice_of_determination as denied her claim for spousal relief under sec_6015 intervenor petitioner’s former spouse filed a timely notice of intervention pursuant to sec_6015 because the petition was filed within the 90-day period prescribed in sec_6015 we have jurisdiction to review the appeals_office determination continued revenue code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar denying petitioner relief under sec_6015 see 119_tc_191 petitioner’s eligibility for spousal relief is the sole issue for decision background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in ohio at the time the petition was filed petitioner and intervenor are the parents of two children they were married throughout began living separate and apart in the first half of and were divorced in date i petitioner’s employment during petitioner was employed as a registered nurse in the intensive care unit at robinson memorial hospital robinson memorial she earned although petitioner does not dispute so much of the notice_of_determination as concerns the proposed levy action we note that we lack jurisdiction to consider that matter because the petition herein was not filed within the 30-day period prescribed in sec_6330 see 138_tc_295 aff’d 723_f3d_790 7th cir the record does not reflect the date that petitioner and intervenor were married dollar_figure in wages that year and was credited with federal and state_income_tax withholding of dollar_figure and dollar_figure respectively ii intervenor’s employment during intervenor received nonemployee compensation of dollar_figure for work he performed as an insurance consultant for equity one exteriors inc equity one iii household finances petitioner maintained a personal checking account at huntington national bank huntington petitioner deposited her paychecks in the huntington account and she testified that she paid all household expenses including groceries monthly mortgage payments and utility expenses from that account petitioner stated that although she was aware that intervenor was employed during she did not know how much he was paid for his work or the amount if any of his employment-related_expenses intervenor testified that he did not maintain a bank account during and that he either cashed his paychecks or deposited them in petitioner’s huntington account he further testified that he routinely paid a portion of the household expenses and that petitioner had unrestricted access to a safe in the couple’s home where he stored cash petitioner denied that intervenor gave her any money to pay household expenses or that the couple had a safe where intervenor stored cash iv joint tax_return for the parties do not dispute that petitioner and intervenor filed a joint form_1040 u s individual_income_tax_return for the return was filed electronically on date remarkably however neither petitioner nor intervenor would admit at trial to having prepared and filed the return the wages that petitioner earned from robinson memorial during are reported on the return and deductions for state and local_taxes mortgage interest gifts to charities and unreimbursed employee business_expenses attributable to petitioner’s work as a registered nurse are claimed on schedule a itemized_deductions intervenor’s nonemployee compensation of dollar_figure from equity one is omitted from the return the return included a claim for a refund in respect of an overpayment of dollar_figure the irs processed the return and the dollar_figure refund was electronically deposited in petitioner’s huntington account petitioner used the refund to pay household expenses intervenor did not receive any of the refund petitioner testified that she provided her tax records for to intervenor with the expectation that he would prepare and file a tax_return on her behalf and that her filing_status would be married_filing_separately she further testified that intervenor subsequently assured her that a proper return had been filed and that no tax was due for petitioner stated that she was not aware until sometime in that a joint_return for had been filed or that a tax_deficiency had been determined for that year intervenor testified that he did not file the joint_return for he further testified that he did not receive a form 1099-misc miscellaneous income from equity one v notice_of_deficiency on date respondent mailed to petitioner and intervenor a joint notice_of_deficiency for determining a tax_deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure the explanation of adjustments attached to the notice_of_deficiency shows that respondent included intervenor’s nonemployee compensation from equity one in gross_income accounted for certain computational adjustments and computed the deficiency on increased taxable although the parties do not dispute that equity one issued a form misc to intervenor for a copy of the form 1099-misc was not made a part of the record and there is no objective evidence as to when it was issued to intervenor or the address to which it was sent income of dollar_figure the tax_deficiency of dollar_figure comprises additional income_tax of dollar_figure and self-employment_tax of dollar_figure neither petitioner nor intervenor filed a petition for redetermination with the court challenging the notice_of_deficiency consequently the irs entered assessments against petitioner for the tax_deficiency and the accuracy-related_penalty determined in the notice_of_deficiency along with statutory interest vi separation and divorce as previously mentioned petitioner and intervenor separated sometime in the first half of and they were divorced on date the record includes a copy of the portion of the couple’s divorce decree which addresses their tax matters it states in relevant part the parties shall file amended tax returns federal state and local for their income taxes it is anticipated that such amended filing with appropriate income corrections will reduce the parties’ federal tax_liability currently at approximately dollar_figure as well as the state of ohio tax_liability in the approximate amount of dollar_figure upon filing of the amended returns and with all respondent allowed a deduction for self-employment_tax of dollar_figure but reduced the deduction for miscellaneous items of dollar_figure claimed on schedule a by dollar_figure although the increased taxable_income resulted in the elimination of the additional_child_tax_credit of dollar_figure claimed on the return under sec_24 respondent increased the child_tax_credit under sec_24 by a like amount resulting in a wash as to that item appropriate corrections made the parties shall equally divide and equally and promptly pay any outstanding tax_liabilities for said tax_year if the amended returns result in any_tax refunds the parties shall equally divide such refunds said amended tax returns shall be filed no later than date if either party refuses to cooperate in such amended tax filing and the tax filing is appropriately and legally prepared he or she shall be liable for the full amount of the current outstanding tax obligations for tax_year indemnifying and holding the other party harmless thereon petitioner testified that she contacted intervenor on several occasions to attempt to prepare and file an amended tax_return for but he would not cooperate because she lacked information regarding intervenor’s income and employment-related_expenses a fact that intervenor admitted at trial petitioner was unable to prepare the amended_return on her own although intervenor testified that he filed an amended_return for the irs had no record of receiving an amended_return intervenor further testified that he submitted an offer-in-compromise to the irs in respect of his tax_liability for but his offer was denied vii collection activity and petitioner’s request for spousal relief on date respondent mailed to petitioner and intervenor a final notice_of_intent_to_levy and notice of your right to a hearing in respect of their unpaid tax_liability for on date petitioner submitted to the irs a form_8857 request for innocent spouse relief seeking relief from joint_and_several_liability for the taxable years and on date petitioner submitted to the irs a form request for a collection_due_process or equivalent_hearing indicating that she was seeking spousal relief petitioner’s statements in the form_8857 are largely consistent with her testimony at trial and she asserted therein that intervenor should be solely responsible for any income_tax attributable to his nonemployee compensation petitioner reported that she has a college degree in nursing she was not a victim of spousal abuse or domestic violence during she did not incur any large expenses during the period in question and she did not have a medical or physical health problem at the time the return for was filed or at the time she submitted the form_8857 petitioner included with the form_8857 a schedule showing that her monthly expenses exceeded her monthly income by dollar_figure petitioner testified that she will suffer economic hardship if she is denied spousal relief for at the time of trial she was earning approximately dollar_figure to dollar_figure per year and she provided support for her 12-year-old daughter who was living with her and attending public school although intervenor was obliged to make child_support payments of dollar_figure per month to although petitioner’s form_8857 includes a request for spousal relief for the taxable_year that matter is not before the court in this proceeding petitioner she testified that he often failed to do so petitioner did not present any objective evidence at trial in respect of her monthly expenses petitioner testified that she has been in compliance with her federal_income_tax obligations for all years after petitioner’s account transcript for indicates that she had an overpayment of dollar_figure for the taxable_year and on date respondent applied that amount to her account for viii administrative proceedings petitioner’s claim for spousal relief and her request for review of the proposed levy action initially were assigned to different irs units the unit considering her claim for spousal relief made a preliminary determination in date to grant partial relief however that decision was never finalized and the matter was referred to the appeals_office for consideration in conjunction with petitioner’s request for review of the proposed levy action on date intervenor submitted to the irs a form statement of disagreement alleging that he shared all of his earnings with petitioner and that he and petitioner should share equal responsibility for any unpaid income_tax for the administrative_proceeding concluded when the appeals_office issued to petitioner the notice_of_determination upon which the petition in this case is based discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met however an individual may be relieved of joint_and_several_liability under sec_6015 the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 see 705_f3d_980 9th cir aff’g tcmemo_2010_ 132_tc_203 except as otherwise provided in sec_6015 the taxpayer requesting spouse bears the burden of proving entitlement to relief rule a porter v commissioner t c pincite 119_tc_306 aff’d 101_fedappx_34 6th cir three forms of relief are available under sec_6015 in general sec_6015 provides full or apportioned relief from joint_and_several_liability for understatements of tax on a return sec_6015 provides apportioned relief in respect of a deficiency to taxpayers who are divorced or separated and in certain circumstances sec_6015 provides equitable relief from joint_and_several_liability if relief is not available under subsection b or c i sec_6015 to be eligible for relief under sec_6015 the requesting spouse must establish inter alia that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse and in signing the return the requesting spouse did not know and had no reason to know of the understatement_of_tax sec_6015 and c in cases involving omitted income the requesting spouse normally will have reason to know of an understatement if she had knowledge of the transaction giving rise to the income see 595_f3d_338 6th cir aff’g tcmemo_2009_20 115_tc_183 aff’d 282_f3d_326 5th cir the understatement_of_tax on the joint_return for is attributable to the omission of nonemployee compensation that intervenor received from equity one petitioner admittedly was aware that intervenor was compensated for work he performed for equity one during and she knew that some of his jobs were cash jobs therefore even if petitioner was unaware of the exact amount that intervenor earned during she had reason to know of the omitted income and is not eligible for relief under sec_6015 ii sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her a taxpayer can make a valid election only if the taxpayer is divorced or is legally_separated from his or her spouse the taxpayer makes a timely election and the secretary does not demonstrate that the taxpayer had actual knowledge at the time the taxpayer signed the return of an item giving rise to a deficiency or a specific_portion thereof sec_6015 b and c see cheshire v commissioner t c pincite stergios v commissioner tcmemo_2009_15 petitioner and intervenor were divorced at the time she submitted her claim for spousal relief and respondent does not dispute that her election for relief was timely respondent asserts however that petitioner’s request for relief under sec_6015 is invalid because at the time the joint_return was filed she had actual knowledge of intervenor’s nonemployee compensation the rules pertaining to a requesting spouse’s actual knowledge are set forth in sec_1_6015-3 income_tax regs see cheshire v commissioner t c pincite the knowledge standard for purpose of sec_6015 is an actual and clear awareness of the existence of the item giving rise to the deficiency in the case of omitted income knowledge of the item includes knowledge of the receipt of the income sec_1_6015-3 income_tax regs if a requesting spouse had actual knowledge of only a portion of an erroneous item including omitted income then relief is not available for that portion of the erroneous item sec_1_6015-3 income_tax regs we do not infer actual knowledge from a mere reason to know of the omitted income sec_1_6015-3 income_tax regs see mcdaniel v commissioner tcmemo_2009_137 although we conclude that petitioner had reason to know that intervenor earned nonemployee compensation during we are not persuaded on this record that she had an actual and clear awareness that equity one paid him a total of dollar_figure the evidentiary record comes up well short of providing the court with a complete and accurate picture of the zelaskos’ finances during neither petitioner’s testimony that intervenor shared none of his earnings with her nor intervenor’s testimony that he shared all with petitioner impressed the court as completely candid and forthright and there are no bank records that would corroborate either story the truth undoubtedly lies somewhere between the two extremes considering all of the circumstances we conclude that petitioner had actual knowledge that intervenor earned at least dollar_figure of nonemployee compensation during it follows that petitioner’s sec_6015 election is invalid in respect of so much of the deficiency as is attributable to dollar_figure of intervenor’s nonemployee compensation that was omitted from the joint_return see sec_1_6015-3 example iii income_tax regs where the requesting spouse knew that the nonrequesting spouse had income from his business but did not know the exact amount her sec_6015 election was valid except insofar as she knew the minimum amount of his earnings from the business consequently petitioner remains jointly and severally liable for so much of the deficiency self-employment_tax and income_tax and the accuracy-related_penalty as is attributable to dollar_figure of omitted nonemployee compensation petitioner’s sec_6015 election is valid however in respect of the dollar_figure balance of intervenor’s nonemployee compensation we turn to the question of the proper allocation of the portion of the deficiency and the accuracy- related penalty under sec_6662 attributable to the omission of dollar_figure of intervenor’s income from the joint_return we expect the parties to compute the exact amount of petitioner’s joint_and_several_liability under rule respondent must also account for the application of petitioner’s tax_refund of dollar_figure for to her account for iii allocation of the deficiency generally a spouse who is eligible for relief under sec_6015 is allocated a portion of the joint_return deficiency in proportion to the net amount of items taken into account in computing the deficiency that is allocable to the electing spouse sec_6015 see 121_tc_73 as an exception to this general_rule disallowed credits and taxes other than income and alternative_minimum_tax eg self-employment_tax are treated separately in making this allocation rather than being aggregated with all other items to which the deficiency is attributable sec_6015 aside from these exceptions any item giving rise to a deficiency on a joint_return generally shall be allocated to the individuals filing the joint_return in the manner in which it would have been allocated if the individuals had filed separate returns sec_6015 see hopkins v commissioner t c pincite erroneously omitted items of income normally are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs an exception arises however in respect of an item in this context a disallowed deduction or credit that otherwise would be allocated to the nonrequesting spouse to the extent that the requesting spouse received a tax_benefit as a result of the item on the joint_return sec_6015 sec_1_6015-3 income_tax regs see 117_tc_279 accuracy- related or fraud penalties are allocable to the spouse whose item generated the penalty sec_1_6015-3 iv b income_tax regs a tax_benefit as mentioned above a tax_benefit arises within the meaning of sec_6015 if the requesting spouse reduces the amount of his or her tax by claiming an erroneous deduction or credit see sec_1_6015-3 example ii income_tax regs the omission of intervenor’s nonemployee compensation from gross_income on the joint_return did not provide a tax_benefit of this sort to petitioner although the omission of intervenor’s nonemployee compensation artificially inflated the amount of the additional_child_tax_credit reported on the joint_return see sec_24 the disallowance of the additional_child_tax_credit in the notice_of_deficiency was wholly offset by an increase in the child_tax_credit under sec_24 resulting in a wash as to those items b self-employment_tax and income_tax although sec_6015 requires a separate allocation in respect of the portion of a deficiency attributable to self-employment_tax so much of the deficiency as is attributable to dollar_figure of intervenor’s omitted nonemployee compensation is allocated solely to intervenor whether the self-employment_tax and the income_tax portions of the deficiency are considered separately or together in short in accordance with sec_6015 intervenor’s omitted income is allocated to intervenor as it would have been allocated if he had filed a separate_return for in the absence of an exception to the general_rule the portion of the deficiency attributable to that item likewise is allocated to intervenor sec_6015 c accuracy-related_penalty consistent with the preceding discussion the portion of the accuracy-related_penalty attributable to dollar_figure of intervenor’s omitted nonemployee compensation also is allocated to intervenor sec_1_6015-3 income_tax regs iv sec_6015 sec_6015 grants the commissioner discretion to relieve an individual from joint liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency the commissioner recently prescribed revised guidelines in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency although the court consults these guidelines when reviewing the commissioner’s denial of relief see 120_tc_137 we are not bound by them inasmuch as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances see 136_tc_432 porter v commissioner t c pincite hudgins v commissioner tcmemo_2012_260 at a threshold conditions revproc_2013_34 sec_4 i r b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 there is no dispute that petitioner satisfies each of the seven threshold conditions b streamlined determinations granting relief revproc_2013_34 sec_4 i r b pincite sets forth elements that a requesting spouse must satisfy to qualify for a streamlined determination revproc_2013_34 sec 2013_43_irb_397 makes the guidelines effective for requests for relief filed on or after date and requests for equitable relief pending on date whether before the irs the office of appeals or a federal court under sec_6015 as is relevant here petitioner does not qualify for streamlined relief because as discussed above she had reason to know of the omitted nonemployee compensation that gave rise to the deficiency c facts and circumstances analysis where a requesting spouse meets the threshold conditions but fails to qualify for streamlined relief the commissioner may nevertheless grant relief after considering the following nonexclusive list of factors set forth in revproc_2013_ sec_4 i r b pincite whether the requesting spouse is separated or divorced from the nonrequesting spouse whether the requesting spouse will suffer economic hardship if relief is not granted whether on the date the joint_return was filed the requesting spouse did not know and had no reason to know of the item giving rise to the understatement or deficiency whether the requesting or nonrequesting spouse has a legal_obligation to pay the revproc_2013_34 sec_4 i r b pincite permits relief if all the following elements are satisfied on the date the irs makes its determination the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse is a widow or widower and is not an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax_liability or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and on the date the joint_return was filed the requesting spouse did not know or have reason to know of the item giving rise to the understatement or deficiency tax_liability pursuant to a decree of divorce or other agreement whether the requesting spouse received a significant benefit from the unpaid income_tax_liability or understatement and whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws for the taxable years following the taxable_year s to which the request for relief relates two additional factors that the commissioner may consider in favor of granting relief are whether the nonrequesting spouse abused the requesting spouse and the requesting spouse was in poor mental or physical health at the time the joint_return was filed or when the requesting spouse requested relief see id sec_4 c iv g i r b pincite marital status petitioner and intervenor were divorced at the time the irs issued its determination the marital status factor weighs in favor of relief economic hardship economic hardship exists if satisfying the tax_liability in whole or part would cause the requesting spouse to be unable to pay reasonable basic living_expenses sec_301_6343-1 proced admin regs rev_proc a taxpayer’s ability to pay basic living_expenses is determined by considering among other factors the individual’s age employment status and continued sec_4 b i r b pincite in analyzing the economic hardship factor we look to the taxpayer’s economic circumstances at the time of trial porter v commissioner t c pincite n petitioner testified that she will suffer economic hardship if relief is not granted she did not however offer any financial records at the time of trial to corroborate her testimony considering the limited information in the record that is relevant to this factor including petitioner’s salary at the time of trial we are unable to conclude that petitioner will suffer economic hardship if relief is not granted see sriram v commissioner tcmemo_2012_91 consequently the economic hardship factor is neutral knowledge as previously discussed we conclude that petitioner had reason to know of intervenor’s nonemployee compensation and had actual knowledge that he continued history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments the cost of living in the geographic area in which the taxpayer resides and any extraordinary circumstances see sec_301 b ii proced admin regs while an inquiry into the reasonableness of basic living_expenses considers the individual taxpayer’s unique circumstances it does not require an allowance to maintain affluent or luxurious standards of living see sec_301_6343-1 proced admin regs received compensation of dollar_figure from equity one during this factor weighs against relief legal_obligation the divorce decree governing the termination of petitioner and intervenor’s marriage provided that they would cooperate in filing an amended_return for and share the liability equally intervenor admitted at trial that petitioner was not in a position to prepare an amended tax_return reporting his nonemployee compensation and any deductions related thereto we are not convinced that intervenor made a good-faith effort to prepare and file an amended_return on this record we conclude that the legal_obligation factor is neutral significant benefit this factor calls for an evaluation of whether petitioner benefited directly or indirectly from the understatement_of_tax sec_1_6015-2 income_tax regs a significant benefit is any benefit in excess of normal support id on this record we cannot say that petitioner received any benefit beyond normal support in respect of intervenor’s nonemployee compensation and the understatement_of_tax related thereto we therefore conclude that this factor weighs in favor of relief compliance with income_tax laws petitioner testified at trial that she has fully complied with her tax obligations since respondent asserted in his posttrial brief that petitioner was late in filing her tax_return for although there is a passing reference to this matter in the administrative record there is no objective evidence to support the assertion that petitioner has failed to comply with her tax obligations this factor weighs in favor of relief mental physical health petitioner was not in poor mental or physical health at the time the joint_return was filed or when she submitted her request for spousal relief this factor is neutral abuse petitioner was not abused by intervenor in any way and there is no evidence that he attempted to rigidly control household finances or deny her access to financial records this factor is neutral d conclusion considering all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner spousal relief under sec_6015 as the preceding discussion shows there are factors that weigh in favor of and against relief and several factors that are neutral our decision whether relief is appropriate however is not based on a simple tally of those factors see eg hudgins v commissioner at petitioner has obtained a significant measure of relief under sec_6015 considering that she was aware of a portion of the omitted income and in the absence of economic hardship we conclude that it would not be inequitable to deny petitioner further relief under sec_6015 to reflect the foregoing decision will be entered under rule
